Title: To James Madison from Tench Coxe, 10 February 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Philadelphia, Feb. 10. 1807.

I have the honor to inclose to you an extract from a letter from Silas Dinsmore, Indian agent of the U. S for the Choctaws & Post Master in that quarter, tho I do not know the name of the office.  It is dated at Natchez Jany. 4th. and bears the post mark of that place of the 6th.  The letter was occasioned by his having some instruments in a ship from London, after mentioning which he concludes the letter with the paragraph inclosed.  In several points of view I think it proper confidentially to make it known to you.  I hope the writer has not failed to communicate fully to the heads of 
the two Departments of Indian affairs & of the P. Offe. with which he is by duty connected.
I would not wish to go beyond the P. and yourself. I have the honor to be in haste yr. respectf. h. Servant

Tench Coxe

